DETAILED ACTION
Status of Claims
Claims 8, 9, and 15 have been amended in the response received 6/22/2021.
Claims 16 and 17 have been canceled in the response received 6/22/2021.
Accordingly, claims 8-17, 21, and 22 are pending.
Claims 8-17, 21, and 22 are rejected. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.	

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 8, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of tracking compliance with minimum advertised price (MAP) guidelines. Specifically, representative claim 8 recites the abstract idea of: 
A method of processing minimum advertised price (MAP) enforcement guideline data for a plurality of products from a manufacturer by automatically establishing a direct communications connection between a manufacturer and a third party marketplace, the method comprising: 
receiving a request to establish an communications connection between the manufacturer and the third party marketplace to facilitate enforcement of one or more manufacturer MAP guidelines; 
at least partially in response to receiving the request, automatically establishing the communications connection, wherein automatically establishing the communications connection comprises: 
establishing a direct communications channel between a manufacturer storing manufacturer product data for the plurality of products and a third party retailer storing third party retailer product data for the plurality of products; 
creating a link between the manufacturer product data and the third party retailer product data; 
transmitting an instruction to the manufacturer causing the manufacturer to provide the one or more manufacturer MAP guidelines to the third party marketplace via the direct communications channel; and 2
transmitting an instruction to the third party marketplace causing the third party marketplace to provide data associated with one or more sellers requesting to sell one or more manufacturer products via the third party marketplace to the manufacturer via the direct communications channel; 
receiving the one or more manufacturer MAP guidelines from the manufacturer;
in response to receiving the one or more manufacturer MAP guidelines from the manufacturer, automatically modifying the manufacturer product data to include the one or more manufacturer MAP guidelines;
in response to modifying the manufacturer product data to include the one or more manufacturer MAP guidelines, automatically transmitting the modified manufacturer product data via the direct communications channel and modifying the third party retailer product data to include the one or more manufacturer MAP guidelines; 
receiving a request from a seller to list one or more manufacturer products on the third party marketplace; 
automatically determining based at least in part on the third party retailer product data, whether to enable the seller to list the one or more manufacturer products on the third party marketplace;
at least partially in response to determining to enable the seller to list the one or more manufacturer products: 
automatically transmitting an instruction to the seller causing the seller to list the one or more manufacturer products on the third party marketplace; and 
automatically transmitting a first notification to the manufacturer from the third party marketplace via the direct communications channel, 3wherein the first notification comprises an indication that the seller has been enabled to list the one or more manufacturer products; 
automatically performing ongoing monitoring pricing data displayed on a platform associated with the third party marketplace, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace by the seller; 
determining based at least in part on the ongoing monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines; and 
at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically transmitting a second notification to the third party marketplace that that the pricing data does not comply with the one or more manufacturer MAP guidelines.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 8 recites the abstract idea of tracking compliance with minimum advertised price (MAP) guidelines, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 8 includes additional elements such as a direct electronic communications connection, a manufacturer computing device, a third party marketplace computing device, a computer processor, an electronic request, a manufacturer database, a third party retailer database, an electronic link, a computer memory, a seller computing device, and a website. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, 
In this case, as noted above, the additional elements recited in independent claim 8 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Even when considered as an ordered combination, the additional elements of representative claim 8 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 8 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 8 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 8 is ineligible. 

Thus, dependent claims 9-17, 21, and 22 are also ineligible. 


	
	
	

	



	
	

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140129288 A1 (hereinafter Eager), in view of US 20150220975 A1 (hereinafter Rychak), in view of Provisional Application 62/850,078 to US 20160239888 A1 (hereinafter MacFarland).

Claim 8:
Eager discloses: 
a computer-implemented method of processing enforcement guideline data for a plurality of products from a manufacturer by automatically establishing a direct electronic communications connection between a manufacturer computing device and a third party marketplace computing device (Eager, see at least: 0023 discloses a marketplace website, which constitutes a third party marketplace and necessarily includes a computing device hosting said 0020-0021, referring to FIG. 1, depicts electronic communication between manufacturers and distributors providing ways to make products and information available to consumers through a business-to-business (B2B) platform which includes marketplace websites, custom retail websites), the method comprising:
a. receiving, by a computer processor, an electronic request to establish an electronic communications connection between the manufacturer computing device and the third party marketplace computing device to facilitate enforcement of one or more guidelines (Eager, see at least: 0030 discloses a channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system further provides information to manufacturer and/or product source (i.e., sellers) for the efficient negotiation of commercially acceptable terms and or regular enforcement of manufacturer policies for the sale of its products online. 0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites [i.e., third party marketplace computing device], custom retail websites, user group information resources, and affiliate network information resources); 
b. at least partially in response to receiving the request, automatically establishing the electronic communications connection by a computer processor (Eager, see at least: 0030 discloses that the channel protection system communicates with the manufacturer), wherein automatically establishing the electronic communications connection comprises: 
i. establishing, by a computer processor, a direct electronic communications channel between a manufacturer database  storing manufacturer product data for the plurality of products and a third party retailer database storing third party retailer product data for the plurality of products (Eager, see at least: 0031 discloses the channel protection system “includes an information resource definition data store 202, a product data store 204 [i.e., manufacturer database], a gathered resource data store 206 [i.e., third party retailer database], and a source profile data store 216 [i.e., third party retailer database]. As understood by one of ordinary skill in the art, a “data store” as described herein may include any suitable device configured to store data for access by a computing device.”. 0032 discloses that the product data store may include a plurality of records associated products to be monitored by the channel protection system, the product records include information provided by the product manufacturers to help monitor information resources for sales of the products, the gathered resource data store includes a plurality of gathered resource records that indicate sale or other online marketing activities associate with the products as detected by the channel protection system, the source profile data store includes a plurality of source profiles that store information about each detected product sources and analysis performed by the channel protection system.)  
Examiner notes that the source profile and gathered resource data detected and analyzed by the channel protection system, which also monitors product data provided by manufacturers constitutes a direct communication channel between a manufacturer database, i.e. product data store, and a third party retailer database, i.e. the gathered resource data store and source profile data store. 
ii. creating an electronic link, by a computer processor in computer memory, between the manufacturer product data and the third party retailer product data (0031 discloses the channel protection system includes an information resource definition data 
Examiner notes that channel protection system, which includes both the manufacturer product data, i.e. the product data store, and the third party retailer product data, i.e. the gathered resource data store and the source profile data store, constitutes a link between the data stores; 
iii. transmitting an instruction to the manufacturer computing device, by a computer processor, causing the manufacturer computing device to electronically provide the one or more guidelines  to the third party marketplace computing device via the direct electronic communications channel (Eager, see at least: 0030 discloses the channel protection system provides information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for regular enforcement of manufacturer polices for the sale of its product online. 0021, 0030, discloses the channel protection system is configured to search and analyze the information resources on the internet in an automated matter.  The information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources. 0033 discloses the channel protection system includes a research engine. 0037 further discloses the research engine of the channel protection system retrieves product definition associated with a product to be monitored from the product data store.  The product definition is created by the manufacturer via an interface generated by the user interface engine and includes information usable to the channel 
iv. transmitting an instruction to the third party marketplace computing device, by a computer processor, to provide data associated with one or more sellers requesting to sell one or more manufacturer products via the third party marketplace computing device to the manufacturer computing device via the direct communications channel (Eager, see at least: 0030 discloses channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system is further configured to automatically categorize product sources [i.e. seller] on the internet into approved product sources and unapproved product sources [i.e., one or more sellers]. 0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites [i.e., third party marketplace computing device], custom retail web sites, user group information resources, comparison shopping web sites, coupon web sites, email information resources, and affiliate network information resources. 0024 discloses “A custom retail web site that only offers a few products (or even a single product) may be created by a product source.”);
c. receiving, by a computer processor, the one or more guidelines from the manufacturer computing device (Eager, see at least: 0033 discloses the channel protection system includes a research engine.  0037 further discloses the research engine of the channel protection system retrieves product definition [i.e., guidelines] associated with a product to be monitored from the 0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”); 
d. in response to receiving the one or more guidelines (product definition) from the manufacturer computing device, automatically modifying, by a computer processor, the manufacturer product data to include the one or more guidelines (Eager, see at least; 0038 discloses “the research engine generates a set of queries for finding information regarding offers for sale of the product, the set of queries based on the product definition.”  0039 discloses the research engine obtains gathered results. Examiner notes that the querying of the product definition and receiving results is considered the modification of the guidelines of the manufacturer); 
e. in response to modifying the manufacturer product data to include the one or more guidelines, automatically transmitting, by a computer processor, the modified manufacturer product data via the direct communication channel and modifying the third party retailer product data to include the one or more guidelines (Eager, see at least: 0038 discloses the gathered results are from sources usable to retrieve gathered results. The research engine stores the gather resources (results from sources) in the gathered resource data store. Examiner notes that the gathered results constitutes the modified manufacturer product data and the gathered resource data store constitutes the third party retailer product data); 
f. receiving, by a computer processor, an electronic request from a seller computing device to list one or more manufacturer products on the third party marketplace computing device (Eager, see at least: 0040, referring to FIG. 3B, discloses wherein a profile generation engine processes a set of gathered resources to determine a set of product sources (i.e. at least a plurality of sellers), wherein each product source (seller) corresponds to an information resource offering a product for sale. Examiner notes that the product source, i.e. seller, corresponding to an information resource offering a product for sale, constitutes a request from a seller to list one or more manufacturer products on the third party marketplace, and further that the profile generation engine determining these product sources offering the products for sale constitutes receiving said request.); 
g. automatically determining, by a computer processor, based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace (Eager, see at least; 0040, referring to FIG. 3B, discloses wherein the profile generation engine processes the set of gathered resources from the gathered resource data store [i.e., third party retailer product data] to determine a set of product sources (sellers).  The profile generation engine creates a set of source profiles corresponding to the product sources and stores the set of source profiled in a source profile data store. 0042, referring to FIG. 3c, discloses for each source profile, the profile generation engine determines whether the source associated with the source profile corresponds to a definition in an information resource definition data store.  0042 discloses “a test is performed based on the determination whether the source associated with the source profile corresponds to an information resource definition and is defined”. 0032, information resource definition is a plurality of definition records that includes a definition of the an information resource, including 0043 referring to Fig. 3D, discloses a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller). 0044, discloses categorization of a source profile on the whitelist indicates that the source profile is associated with a legitimate source of the product. 0045 discloses assignment to a whitelist category allows the product source (seller) to be identified with a certification mark or other indicator associated with the channel protection system. Examiner notes that when the product source (seller) is categorized in the whitelist and indicates as a legitimate source of the product and is identified with a certification mark, these steps constitute whether to enable the seller to list the manufacturer product in the third party marketplace.); 
h. at least partially in response to determining to enable the seller computing device to list the one or more manufacturer products: 
i. automatically transmitting an instruction to the seller computing device, by a computer processor, causing the seller computing device to list the one or more manufacturer products on the third party marketplace computing device (Eager, see at least: 0043 referring to Fig. 3D, discloses a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller). 0044, discloses categorization of a source profile on the whitelist indicates that the source profile is associated with a legitimate source of the product. 0045 discloses assignment to a whitelist category allows the product source (seller) to be identified with a certification mark or other indicator associated with the Examiner notes that when the product source (seller) is categorized in the whitelist and indicates as a legitimate source of the product and is identified with a certification mark, these steps constitute enabling the seller to list the manufacturer product in the third party marketplace.); and 
ii. automatically transmitting a first notification, by a computer processor, to the manufacturer computing device from the third party marketplace computing device via the direct communications channel, wherein the first notification comprises an indication that the seller computing device has been enabled to list the one or more manufacturer products (Eager, see at least: 0056 discloses notifications may include assessment reports with respect to legitimate source profiles. Examiner notes notification including assessment reports with respect to legitimate source profiles, i.e. sources determined to be selling the product, constitute detailing the determination made in step g, i.e. enabling the seller (product source) to list the one or more manufacturer products.). 
Eager does not disclose wherein the guidelines are manufacturer MAP guidelines.  Eager does disclose a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches manufacturer MAP guidelines (Rychak, see at least: 0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy [i.e., MAP guidelines] that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element 0237).
Eager does not disclose, however Rychak further teaches:
i. automatically performing ongoing monitoring, by a computer processor, pricing data displayed on a website associated with the third party marketplace computing device, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace computing device by the seller computing device (Rychak, see at least: 0225, teaches “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution [software run by a processor] may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.” 0239 teaches “a client can schedule the crawlers to run at exemplary, scheduled intervals (e.g., 2, 3, or 4 week intervals, or shorter or longer, etc.” and “it is recommended that the crawlers should run at least 1 time per month,” e.g., the crawlers are monitoring at an ongoing rate. 0261, “According to an exemplary embodiment, client 110 may have any of various online accounts 114, which may market, advertise and/or sell client products, e.g., manufactured or distributed by the client 110…According to an exemplary embodiment, the online account [seller] may include an entity marketing and/or advertising client products on its own devices [seller computing device], and/or on another entity's hosted devices, such as, e.g., but not limited to, marketing via an online ecommerce marketer and/or distributor such as, e.g., but not limited to, Amazon.com, etc., [third party marketplace computing device].”); 
j. determining, by a computer processor, based at least in part on the ongoing monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines (Rychak, see at least: 0225, “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution [software run by a processor] may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.” 0239 teaches “a client can schedule the crawlers to run at exemplary, scheduled intervals (e.g., 2, 3, or 4 week intervals, or shorter or longer, etc.” and “it is recommended that the crawlers should run at least 1 time per month,” e.g., the crawlers are monitoring at an ongoing rate. 0277, “FIG. 4 depicts an exemplary portion of an exemplary screenshot image 400, illustrating an example of an account Jane Doe Light (fictitious) and the account's MAP break information, in tabular form, (illustrating an example of determining which products are advertised below MAP, determined by comparing the product level information gathered for each account against the product information provided by the client, finding which products are advertised below the MAP, finding the actual price of each client product being advertised below the MAP, associating the information found from the comparing, to the correct account based on the client's account information, and presenting the information found on products and pricing) listed for an exemplary specific account (e.g., janedoelight.com).” 0281, “FIG. 8 depicts an exemplary image screenshot 800 illustrating capturing exemplary content of an exemplary account John Doe Home, such as, e.g., but not limited to, an exemplary at least a portion of, an exemplary webpage of a exemplary website [third party marketplace as indicated in para. 0261 above], or other content of the account 
k. at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically transmitting a second notification, by a computer processor, that that the pricing data does not comply with the one or more manufacturer MAP guidelines (Rychak, see at least: FIG. 11, 0284, “FIG. 11 depicts an exemplary image screenshot illustrating an exemplary screen 1100 including an exemplary image of a user interface of an exemplary MAPP break communication template of the exemplary MAP policy management application, showing an exemplary interface, which a client may use to interactively [computerized/automatically] create, e.g., but not limited to, an exemplary fully client customizable template email(s), and/or other communication, notify an exemplary account of the client's MAP policy, however the client may wish, according to an exemplary embodiment…By providing an exemplary email template, the client can then customize the template based on the client's MAP policy, and may use the template to create exemplary emails (or other communications) to those by using the template may include creating a specific email with the client's customized template message, and customizing emails containing actual MAP break information for each account showing…which was advertising the client product & the actual product price being advertised, and/or a hyperlink to a stored date-
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Rychak, so as to monitor and communicate breaks in MAP policy (Abstract).
Eager/Rychak does not teach, however MacFarland teaches:
Wherein the second notification is provided to the third party marketplace computing device (MacFarland, see at least: 0063, “In embodiments where the online auction marketplace platform comprises a government surplus auction marketplace, the compliance module 306 is configured to verify that the auction listing for the item, which includes the images/videos and information from the item received from the mobile device, complies with various auction rules that are defined for the government surplus auctions. The rules, for example, may include reallocation rules (e.g., internal reallocation within an organization prior to offering the item for sale outside the organization or to the public), buyer qualification rules (e.g., income rules, whether the buyer has to be a government employee or otherwise authorized to purchase the item), pricing rules (e.g., the price that is set for the item for the auction), and/or the like. Accordingly, if the compliance module 306 determines that the auction listing does not comply with the government surplus auction rules, the compliance module 306 may notify the seller and/or the online auction marketplace platform [third party marketplace computing device], take the auction listing down, make the auction listing inaccessible to a buyer, flag the auction listing as being noncompliant, and/or the like.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of MacFarland in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of MacFarland, so as to ensure that a marketplace complies with rules concerning particular product listings (0063).

Claim 9: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
transmitting an instruction to the manufacture computing device, by a computer processor, causing the manufacturer computing device to overrule the determination of whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace by transmitting a second electronic notification via the direct communication channel (Eager, see at least: 0030, “The channel protection system 118 is configured to search and analyze the information resources on the internet 90 in an automated matter in order to monitor all online sources for product sale offerings…Depending on a type of an unapproved .”).

Claim 10: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
wherein the one or more guidelines (product definition) comprise one or more guidelines selected form a group consisting of: a blacklist of sellers; and b. a whitelist of sellers (0037, “the product definition may also include one or more preferences regarding product sources to monitor, whitelist/greylist/blacklist information for categorizing previously identified product sources”);
Eager does not disclose wherein the guidelines are manufacturer MAP guidelines.  Eager does disclose a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches MAP guidelines (Rychak, see at least: 0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy [i.e., MAP guidelines] that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 0237).

Claim 13: 
Eager/Rychak/MacFarland teaches claim 8.
Eager does not disclose wherein the manufacturer product data comprises the one or more manufacturer MAP guidelines.  Eager discloses a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046, “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches wherein the manufacturer product data comprises the one or more manufacturer MAP guidelines (0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy [i.e., MAP guidelines] that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the 0237)

Claim 14: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
the manufacturer product data comprises data associated with one or more approved seller computing devices, wherein the data comprises one or more pieces of contact information for the one or more approved seller computing devices (Eager, see at least: 0028, “the information resource definition data store 202 includes a plurality of definition records associated with a plurality of information resources…the definition records may include a definition of an information resource, including an indication of the type of the information resource, a name of the information resource, contact information associated with the information resource, information regarding how to extract product information from the information resource, and/or the like.”; see also FIG. 1 wherein information sources comprises retail and marketplace websites. 0039, “a profile categorization engine 218 determines a category for the source profile and updates the source profile with its assigned category. Categories may be based on categorization information included in the product definition, such as the whitelist/greylist/blacklist information described above.”); and 
determining, by a computer processor, based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace computing device comprises: using the one or more pieces of contact information to automatically determine if the seller computing device is one of the one or more approved seller computing devices (Eager, see at least: 0039, “For example, assignment to the whitelist may be based on known distributors (the distributor information is available in the source profile), sale of original goods, pricing within an allowable range, a manufacturer approved market, and/or the like. As another example, assignment to the greylist may be based on a lack of distributor information in the source profile), a lack of manufacturing source information in the source profile, pricing outside of the allowable range, a lack of information regarding the identity of the source”).

Claim 15: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
receiving, by a computer processor, a request to establish a one or more electronic communications connections between the manufacturer computing device and each of a plurality of third party marketplace computing devices (Eager, see at least: 0030 discloses a channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system further provides information to manufacturer and/or product source (i.e., sellers) for the efficient negotiation of commercially acceptable terms and or regular enforcement of manufacturer polices for the sale of its products online.) (0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources), and 
at least partially in response to receiving the request, automatically establishing the one or more electronic communications connections by a computer processor (Eager, see at least: 0030 discloses the channel protection system communicates with the manufacturer), wherein establishing the one or more electronic communications connections comprises: 
establishing a plurality of direct electronic communications channels, each direct electronic communications channel of the plurality of direct electronic communications channels is a direct electronic communications channel between a manufacturer database and a respective third party retailer databases of a plurality of third party retailer databases storing third party retailer product data for the plurality of products (Eager, see at least: 0031 discloses the channel protection system “includes an information resource definition data store 202, a product data store 204 [i.e., manufacturer database], a gathered resource data store 206 [i.e., third party retailer databases], and a source profile data store 216 [i.e., third party retailer databases]. As understood by one of ordinary skill in the art, a "data store" as described herein may include any suitable device configured to store data for access by a computing device.” 0032 discloses that the product data store may include a plurality of records associated products to be monitored by the channel protection system, the product records include information provided by the product manufacturers to help monitor information resources for sales of the products, the gathered resource data store includes a plurality of gathered resource records that indicate sale or other online marketing activities associate with the products as detected by the channel protection system, the source profile data store includes a plurality of source profiles that store information about each detected product sources and analysis performed by the channel protection system.  
Examiner notes that the source profile and gathered resource data detected and analyzed by the channel protection system, which also monitors product data provided by manufacturers constitutes a direct communication channel between a manufacturer database, i.e. product data store, and a third party retailer database, i.e. the gathered resource data store and source profile data store.) 
ii. creating an electronic link, in computer memory, between the manufacturer database  and each of the third party retailer databases (Eager, see at least: 0031 discloses the channel protection system includes an information resource definition data store, product data store, the gathered resource data store and the source profile data store, the data configured to store data for access by a computer device.  
Examiner notes that channel protection system, which includes both the manufacturer product data, i.e. the product data store, and the third party retailer product data, i.e. the gathered resource data store and the source profile data store, constitutes a link between the data stores); 
iii. transmitting an instruction to the manufacturer computing device causing the manufacturer computing device to provide the one or more guidelines  to each of the plurality third party marketplaces via the respective direct electronic communications channel of the plurality of direct electronic communications channels (Eager, see at least: 0030 discloses the channel protection system provides information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for regular enforcement of manufacturer polices for the sale of its product online) (0021, 0030, discloses the channel protection system is configured to search and analyze the information resources on the internet in an automated matter.  The information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information 0033 discloses the channel protection system includes a research engine.  0037 further discloses the research engine of the channel protection system retrieves product definition associated with a product to be monitored from the product data store.  The product definition is created by the manufacturer via an interface generated by the user interface engine and includes information usable to the channel protection system.  The product definition includes one or more preferences regarding product sources to monitor preferences relating to automated remediation steps to be taken by the channel protection system, expected pricing and volume information.); and 
iv. transmitting an instruction to each of the third party marketplace computing devices causing each of the plurality of third party marketplace computing devices to provide data associated with one or more seller computing devices  requesting to sell one or more manufacturer products via each of the plurality of third party marketplace computing devices to the manufacturer computing device via the respective one or more direct electronic communications channel (Eager, see at least; 0030 discloses channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system is further configured to automatically categorize product sources [i.e. seller] on the internet into approved product sources and unapproved product sources. 0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail web sites, user group information resources, comparison shopping web sites, coupon web sites, email information resources, and affiliate network information resources. 0024 discloses “A custom retail web site that only offers a few products (or even a single product) may be created by a product source.”);
Claim 16: 
Eager/Rychak/MacFarland teaches claim 15.
Eager further discloses:
receiving a request from a second seller computing device to list one or more manufacturer products on the third party marketplace computing device (Eager, see at least; 0040, referring to FIG. 3B, discloses wherein a profile generation engine processes a set of gathered resources to determine a set of product sources (i.e. at least a plurality of sellers), wherein each product source (seller) corresponds to an information resource offering a product for sale.  Examiners notes that the product source, i.e. seller, corresponding to an information resource offering a product for sale, constitutes a request from a seller to list one or more manufacturer products on the third party marketplace, and further that the profile generation engine determining these product sources offering the products for sale constitutes receiving said request.);
determining whether to enable the second seller computing device to list the one or more manufacturer products on the third party marketplace computing device based on one or more pieces of data received from each of the plurality of third party retailer computing devices about the seller computing device  via the respective one or more direct electronic communication channels (Eager, see at least: 0040, referring to FIG. 3B, discloses wherein the profile generation engine processes the set of gathered resources from the gathered resource data store to determine a set of product sources (sellers).  The profile generation engine creates a set of source profiles corresponding to the product sources and stores the set of source profiled in a source profile data store.)(0042, referring to FIG. 3c, discloses for each source profile, the profile generation engine determines whether the source associated with the source profile corresponds 0042 discloses “a test is performed based on the determination whether the source associated with the source profile corresponds to an information resource definition and is defined”) (0032, information resource definition is a plurality of definition records that includes a definition of the an information resource, including an indication of the type of information resource, a name of the information resource, contact information associated with the information resource, information regarding how to extract product information from the information resource) (para. 43 and Fig. 3D a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller)).

Claim 17: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
enabling direct, two-way communication between the manufacturer computing device and the third party retailer computing device via the direct electronic communication channel (Eager, see at least: 0030, “In some embodiments of the present disclosure, a channel protection system 118 is provided. The channel protection system 118 is configured to search and analyze the information resources on the internet 90 in an automated matter in order to monitor all online sources for product sale offerings…In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online.”).

Claim 21: 
Eager/Rychak/MacFarland teaches claim 8.
Eager does not disclose, however Rychak teaches:
wherein automatically monitoring the pricing data displayed on the website associated with the third party marketplace computing device comprises periodically conducting, by a computer processor, a search of the website associated with the third party marketplace for the pricing data (Eager, see at least: 0225, “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.”)(0239, “A client can schedule the crawlers to run at exemplary, scheduled intervals (e.g., 2, 3, or 4 week intervals, or shorter or longer, etc.), according to an exemplary embodiment.”)(0281, “FIG. 8 depicts an exemplary image screenshot 800 illustrating capturing exemplary content of an exemplary account John Doe Home, such as, e.g., but not limited to, an exemplary at least a portion of, an exemplary webpage of a exemplary website, or other content of the account depicting the exemplary MAPP break”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Rychak, so as to monitor and communicate breaks in MAP policy (Abstract).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eager/Rychak/MacFarland, in view of US 20100217680 A1 (hereinafter Fusz).
Claim 11: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
wherein: the manufacturer product data (product data store) comprises a plurality of manufacturer product fields (Eager, see at least; 0032, “the product data store 204 may include a plurality of records associated with products to be monitored by the channel protection system 200. The product records may include information provided by the product manufacturers to help monitor information resources for sales of the products, including product names, search terms likely to find instances of sales of the products, pricing information associated with the products, sales volume information associated with the products, and/or the like.”); 
the third party retailer product data (the gathered resource data store and the source profile data store) comprises a plurality of corresponding third party retailer product fields (Eager, see at least: 0032, “the gathered resource data store 206 may include a plurality of gathered resource records that indicate sales or other online marketing activities associated with the products as detected by the channel protection system 200.”); and 
Eager discloses sellers selling a manufacturer’s products (Eager, see at least: 0023, “A marketplace web site 104 may allow companies and individuals to sell products without developing their own separate web presence.”)  
Eager/Rychak/MacFarland does not teach, but Fusz teaches:
the method further comprises: receiving, from the manufacturer computing device, a modification to a first manufacturer product field (Fusz, see at least: 0042, “Moreover, in some Examiner notes obtaining minimum advertised price from a manufacture to enter as the lowest credible price constitutes a modification to a first manufacturer product field (lowest credible price), and that the information is entered into a computer necessitates a manufacturer computing device); and 
in response to receiving the modification: updating the first manufacturer product field (lowest credible price) in the manufacturer database (Fusz, see at least: 0042 “Moreover, in some embodiments, a minimum advertised price may be obtained from a manufacturer of the product and entered as the lowest credible price.  Once the lowest credible price is determined, it is stored 608 in database 108 (shown in FIGS. 1 and 2) and linked to the product ID. It should be noted that, in some embodiments, supplemental searches may be made over the Internet in order to update the lowest credible price of the product.”); 
electronically transmitting data associated with the updated first manufacturer product field via the direct electronic communication channel (Fusz, see at least: 0042 “Moreover, in some embodiments, a minimum advertised price may be obtained from a manufacturer of the product and entered as the lowest credible price.”); and 
automatically modifying a first corresponding third party retailer product field to include the data associated with the updated first manufacturer product field (Fusz, see at least: 0045, “if no reserve prices stored in database 108 are less than the lowest credible price, server system 102 sets the sales price either equal to the lowest credible price or equal to the lowest credible price .” EXAMINER NOTE: where lowest credible price is the minimum advertised price as taught in para. 0042, i.e. the manufacturer product data, and that value is assigned to the sale price, i.e. the third party retailer product data, the MAP price, i.e. MAP guideline, is transferred to the third party retailer product data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Fusz in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination with the above teachings of Fusz, so as to “provide consumers with the lowest possible price of a product.” (0002)

Claim 12: 
Eager/Rychak/MacFarland/Fusz teaches claim 11.
Eager discloses sellers selling a manufacturer’s products (Eager, see at least: 0023, “A marketplace web site 104 may allow companies and individuals to sell products without developing their own separate web presence.”)  
Eager/Rychak/MacFarland does not teach, but Fusz teaches:
automatically modifying, a computer processor, the third party retailer product data to include one or more modifications to the manufacturer product data in substantially real-time such that the third party retailer product data substantially matches the manufacturer product data (Fusz, see at least: 0045, “if no reserve prices stored in database 108 are less than the lowest credible price, server system 102 sets the sales price either equal to the lowest credible price or equal to the lowest credible price less the allowable bid increment.” EXAMINER NOTE: in absence of any discussion of “substantially real-time” in applicant disclosure as it applies to this limitation, “substantially real-time” is presently interpreted under the broadest reasonable interpretation to mean a response or subsequent step that occurs as rapidly as possible, i.e. with no explicit intervening steps or delays.  Insofar as Fusz teaches that the system is setting the sale price equal to the lowest credible price, i.e. map price as per para. 0042, immediately following the preceding determining step, the operation is considered “substantially” real-time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Fusz in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination with the above teachings of Fusz, so as to “provide consumers with the lowest possible price of a product.” (0002)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eager/Rychak/MacFarland, in view of US 20090076868 A1 (hereinafter Malone).
Claim 22: 
Eager/Rychak/MacFarland teaches claim 8.
The combination does not teach, however Malone teaches:
wherein automatically monitoring the pricing data displayed on the website associated with the third party marketplace computing device comprises continuously monitoring the pricing data displayed on the website associated with the third party marketplace (Malone, see at least: 0045, “A robot crawler (such as extractor 108) stores the price data it extracts in a database (such as database 110) or databases so that the prices of items being bought and/or sold can be continuous monitored. Thus, an operation of comparing prices between different databases (for example operation 204) can be continuously performed while checking for arbitrage situations.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Malone in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Malone, so as to be able to continuously monitor for pricing changes relevant to the user (0045).

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 8-9 of the Remarks Applicant argues that the subject matter of the claims is integrated into a practical application for automatically, and without human intervention, enforcing minimum advertised pricing (MAP) guidelines by executing an automated process of determining whether a reseller is authorized to sell a manufacturer's goods online based on the manufacturer's MAP guidelines and the product information that the reseller is requesting to post on a third-party marketplace website,” and that “the claimed system further takes automated actions to facilitate the reseller's use of the third-party website to sell the manufacturer's goods and to stop the reseller from using the third-party website to sell the manufacturer's goods when the system determines that the reseller has violated the manufacturer's MAP guidelines.” The Examiner respectfully disagrees and maintains that the recited abstract idea recited in the claims is not integrated into a practical application. As described above, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Although Applicant’s claims are recited in the context of a computing system by employing an electronic connection between various computing devices, the abstract idea of tracking compliance with minimum advertised price (MAP) guidelines can occur without the use of such computing systems. Therefore, while the claims recite additional elements, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of tracking compliance with minimum advertised price (MAP) guidelines and, thus, representative claim 8 is directed to an abstract idea. 
With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. On page 9 of the Remarks Applicant argues that “the cited portions of Rychak’s do not describe performing ongoing monitoring of a reseller for comformance with MAP guidelines after initially authorizes a reseller to use a third-party website based on pricing information initially proposed by the reseller. The Examiner respectfully disagrees. Rychak teaches the known concept of monitoring a reseller for conformance with MAP guidelines at regular intervals. For example, paragraph [0239] of Rychak teaches “a client can schedule the crawlers to run at exemplary, scheduled intervals (e.g., 2, 3, or 4 week intervals, or shorter or longer, etc.” and “it is recommended that the crawlers should run at least 1 time per month,” e.g., the crawlers are monitoring at an ongoing rate. Therefore, the Examiner maintains that the claims are taught by the cited combination of references. 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625